Name: Council Regulation (EEC) No 3734/91 of 16 December 1991 amending the quantitative limits fixed by Regulations (EEC) No 4136/86, (EEC) No 2135/89 and (EEC) No 1925/90 concerning the import of certain textile products originating, respectively, in third countries, the people's Republic of China and the Soviet Union
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  cooperation policy
 Date Published: nan

 21 . 12. 91 Official Journal of the European Communities; No L 352/7 COUNCIL REGULATION (EEC) No 3734/91 of 16 December 1991 amending the quantitative limits fixed by Regulations (EEC) No 4136/86, (EEC) No 2135/89 and (EEC) No 1925/90 concerning the import of certain textile products originating, respectively, in third countries, the People's Republic of China and the Soviet Union THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, as a result of the unification of Germany on 3 October 1990 , Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for the import of certain textile products originating in third countries ('), Council Regulation (EEC) No 2135/89 of 12 June 1989 on common rules for the import of certain textile products originating in the People's Republic of China (2) and Council Regulation (EEC) No 1925/90 of 18 June 1990 on common rules for the import of certain textile products originating in the Union of Soviet Socialist Republics (3), apply to all German territories resulting from that unification ; Whereas, on 4 December 1990, the Council authorized the Commission to negotiate with the countries in ques ­ tion the adjustments made necessary for 1991 by the said unification with regard to the quantities fixed by the abovementioned Regulations ; Whereas those Regulations should be amended in conse ­ quence, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in certain third countries, fixed in Annex III to Regulation (EEC) No 4136/86, are hereby amended for 1991 as laid down in Annex A to this Regulation . Article 2 J The quantitative limits for textile products originating in the People's Republic of China, fixed in Annex III to Regulation (EEC) No 2135/89 , are hereby amended for 1991 as laid down in Annex B to this Regulation . Article J The quantitative limits for textile products originating in the Union of Soviet Socialist Republics, fixed in Annexes II and III to Regulation (EEC) No 1925/90, are hereby amended for 1991 as laid down in Annex C to this Regu ­ lation . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Council The President H. VAN DEN BROEK (') OJ No L 387, 31 . 12. 86, p. 42. Regulation as last amended by Commission Regulation (EEC) No 1215/91 (OJ No L 116, 9 . 5. 1991 , p. 46). (2) OJ No L 212, 22. 7. 89, p. 1 . Regulation as last amended by Commission Regulation (EEC) No 3057/90 (OJ No L 294, 25 . 10 . 1990, p. 15). (3) OJ No L 177, 10 . 7. 1990, p. 1 . Regulation as last amended by Commission Regulation (EEC) No 581 /91 (OJ No L 65, 12. 3. 1991 , p. 25). No L 352/8 Official Journal of the European Communities 21 . 12. 91 ANNEX A Quantitative limits amending those in Annex III to Regulation (EEC) No 4136/86 for the year 1991 (The descriptions of goods are shown in this table in an abbreviated form (')) Category Description of goods Third countries Unit EEC limit 1991 Quota for Germany GROUP I A 1 Cotton yarn Argentina Bulgaria South Korea India Peru Romania Czechoslovakia tonnes 4 041 257 878 31 980 8 463 1 145 498 1 378 153 354 5 469 2 673 742 209 2 Woven fabrics of cotton Argentina Bulgaria South Korea Hungary Hong Kong India Indonesia Malaysia Peru Poland Romania Czechoslovakia Thailand tonnes 6 034 1 590 5 579 3 577 13 457 46 111 16 528 4 779 4 638 3 322 4 478 9 216 10 617 1 132 525 1 174 1 622 868 7 141 2 466 2 037 1 354 1 139 1 755 4 886 4 090 2a) Of which : Other than unbleached or bleached Bulgaria South Korea Hungary Hong Kong India Indonesia Malaysia Poland Romania Czechoslovakia Thailand tonnes 605 704 2 455 11 581 9 504 6 151 1 897 1 126 2 735 2 764 177 157 915 702 1 849 986 906 270 1 280 2 110 1 009 3 Woven fabrics of synthetic fibres (discontinuous) South Korea Hong Kong Hungary Malaysia Poland Romania Czechoslovakia Thailand tonnes 4 436 11 169 875 10 069 1 562 1 345 2 306 19 176 561 1 779 219 3 406 362 445 1 370 6 378 3 a) Of which : Other than unbleached or bleached South Korea Hong Kong Malaysia Poland Thailand tonnes 665 7 481 4018 1 194 5 039 64 1 226 1 938 272 1 582 (') The complete description of the goods is shown in Annex I to Council Regulation (EEC) No 768/88 (OJ No L 84, 29 . 3. 1988 , p. 3). 21 . 12. 91 Official Journal of the European Communities No L 352/9 Category Description of goods Third countries Unit EEC limit 1991 Quota for Germany 4 GROUP I B Shirts, undervests, T-shirts and the like, knitted or crocheted Bulgaria South Korea Hong Kong Hungary India Indonesia Macao Malaysia Philippines Poland Romania Czechoslovakia Thailand 1 000 pieces 1 532 12 250 37 005 3 569 32 756 27 788 11 747 7 804 14 235 13 359 19 661 3 004 20 641 800 2 516 11 949 890 7 515 7 159 3 349 1 879 3 622 5 225 9 797 1 140 6 308 5 Pullovers Bulgaria South Korea Hong Kong Hungary . India Indonesia Macao Malaysia Philippines Poland Romania Czechoslovakia Thailand 1 000 pieces 1 203 27 775 28 197 3 181 20 495 19 497 10 748 3 781 6 627 3 743 12 568 1 842 14617 504 5 339 11 293 826 3 859 4 548 4197 833 2157 867 5 719 818 3 943 6 Woven trousers Bulgaria South Korea Hong Kong Hungary India Indonesia Macao Malaysia Philippines Poland Romania Sri Lanka Czechoslovakia Thailand 1 000 pieces 595 5 045 53 630 856 4 668 6 868 11 224 5 097 5 599 1 286 4 880 4 524 1 186 4 117 319 1 513 21 094 277 1 452 1 888 5 398 1 856 2 420 427 716 1 499 529 1 759 7 Blouses Bulgaria South Korea Hong Kong Hungary India Indonesia Macao Philippines Romania Sri Lanka Czechoslovakia Thailand 1 000 pieces 524 8 521 31 273 701 45 869 5 253 4 386 3 858 822 7 242 300 4 950 177 2 489 18 081 235 15 680 1 431 826 1 433 188 2 140 111 1 492 8 Shirts, other than knitted or crocheted Bulgaria South Korea Hong Kong Hungary India Indonesia Macao Malaysia Philippines Poland Romania Sri Lanka Czechoslovakia Thailand 1 000 pieces 3 224 29 056 48 169 1 376 31 820 8 424 6 573 5 182 4 743 1 958 7 108 5 804 1 109 2718 2 040 17011 19 359 478 10 138 2 799 739 1 529 1 873 888 3 763 1 954 540 694 No L 352/10 Official Journal of the European Communities 21 . 12. 91 Category Description of goods Third countries Unit EEC limit1991 Quota for Germany | GROUP II A I 9 20 Woven terry fabrics and toilet linen Bed linen, other than knitted or crocheted South Korea Hungary Poland Czechoslovakia Hungary India Czechoslovakia Macao Poland Romania tonnes tonnes 1 111 323 1 432 907 1 564 10 333 1 206 145 1 303 1 046 382 142 426 392 714 3 421 822 57 493 351 22 32 32 a) 39 Yarn of staple or waste synthetic fibres Woven pile fabrics Of which : Cotton corduroy Table linen, other than knitted or crocheted South Korea Malaysia Thailand South Korea Hong Kong Czechoslovakia Czechoslovakia Hong Kong Hungary India Macao Czechoslovakia tonnes tonnes tonnes tonnes 12 405 6 351 2 312 1 967 6 559 2 829 2 472 1 446 800 2 650 183 1 097 4 190 2 036 725 617 774 735 633 304 254 686 57 623 GROUP II B I 12 Socks South Korea Hong Kong Hungary Poland Romania Thailand Czechoslovakia 1 000 pairs 126 722 11 645 7 814 9 676 39 510 15 144 8 397 56 625 3 330 2919 3 661 11 718 5 698 4 498 13 Men's or boys' underpants and briefs, knitted or crocheted South Korea Hong Kong Macao Philippines Poland Romania Czechoslovakia 1 000 pieces 8 653 80 472 6 534 12 679 9 640 17 843 2 841 3 023 27 970 2 435 4 108 5 815 7 991 1 701 14 Men's or boys' woven overcoats South Korea Bulgaria Poland Romania Czechoslovakia 1 000 pieces 5 710 266 732 993 255 2613 95 244 244 114 15 Women's or girls' woven overcoats South Korea Bulgaria Hungary India Macao Philippines Poland Romania Czechoslovakia 1 000 pieces 7 321 522 801 3 409 364 1 661 1 144 1 534 577 2 286 198 286 979 115 569 381 560 225 16 Suits and ensembles South Korea Hong Kong Hungary Macao Poland Romania Czechoslovakia 1 000 pieces 869 2 215 661 372 762 2 093 502 237 1 036 164 109 248 443 251 21 . 12. 91 Official Journal of the European Communities No L 352/11 Category Description of goods Third countries Unit EEC limit 1991 Quota for Germany 17 Jackets and blazers, other than knitted or crocheted South Korea Hungary Czechoslovakia Romania 1 000 pieces 2 658 647 476 1 121 670 190 190 317 18 Bathrobes, etc., other than knitted or crocheted South Korea Hong Kong Macao Poland Czechoslovakia tonnes 1 298 6 927 3 565 948 585 544 3 005 1 346 319 232 19 Handkerchiefs Czechoslovakia Hungary Macao 1 000 pieces tonnes 25 107 450 577 9 235 150 169 21 Parkas, anoraks, windcheaters South Korea Hong Kong Macao Philippines Sri Lanka Thailand Czechoslovakia 1 000 pieces 11 804 16 597 530 4 787 4 756 6 394 582 4 229 7 552 140 1 848 1 459 2 287 303 24 Pyjamas, nightdresses, knitted or crocheted South Korea Hong Kong Hungary Macao Poland Romania Czechoslovakia Thailand 1 000 pieces 3 882 7 975 2 419 1 664 2 809 6 969 3 048 3 392 991 2 071 1 028 629 870 2 699 1 704 1 487 26 Dresses South Korea Hong Kong India Macao Philippines Poland Romania Czechoslovakia Thailand 1 000 pieces 2 698 9 839 10 508 989 2 147 2 779 1 104 515 3 725 1 033 4 185 2 789 289 807 1 081 261 339 1 110 27 Skirts, divided skirts South Korea Hong Kong India Macao 1 000 pieces 1 552 9 567 9 573 2 186 590 4 368 2 623 775 28 29 31 Trousers, knitted or crocheted Suits and ensembles, other than knitted or crocheted Brassieres, woven South Korea South Korea Hong Kong India South Korea Hong Kong Macao Philippines Czechoslovakia 1 000 pieces 1 000 pieces 1 000 pieces 591 450 2 495 5 702 5 292 18 747 6 246 8 695 1 131 214 118 1 126 1 808 2 277 6 793 2 731 2 753 559 68 73 Babies' garments Track suits South Korea Hong Kong Romania South Korea Bulgaria Hong Kong Hungary Macao Philippines Poland Romania Czechoslovakia Thailand tonnes 1 000 pieces 987 2 405 765 1 779 1 935 1 017 1 068 9 124 1 092 1 555 700 2 172 289 679 214 322 1 022 814 352 462 2 338 340 681 313 576 No L 352/12 Official Journal of the European Communities 21 . 12. 91 Category Description of goods Third countries Unit EEC limit 1991 Quota for Germany 76 77 Industrial clothing Ski suits Bulgaria Hungary Czechoslovakia Hong Kong South Korea 1 000 pieces tonnes tonnes 1 984 906 1 059 611 1 706 1 015 369 453 253 703 78 Garments, other than knitted or crocheted South Korea Hong Kong Hungary Macao Romania tonnes 5 000 8 615 564 1 327 385 1 167 3 506 160 449 119 83 Other garments, knitted or crocheted South Korea Hong Kong Hungary Macao tonnes 298 351 698 297 83 90 216 89 GROUP III A 33 35 36 37 Woven fabric of synthetic filament Woven fabrics of synthetic fibres (continuous) Woven fabrics of continuous artificial fibres Woven fabrics of artificial staple fibres South Korea South Korea Czechoslovakia Poland Romania South Korea Poland Romania Czechoslovakia tonnes tonnes tonnes tonnes 5 091 4 557 1 338 2 846 570 5 297 3 351 4 128 2 451 1 266 1 059 547 974 162 1 023 1 091 1 354 1 538 38 A 41 46 50 55 Knitted or crocheted synthetic curtain fabric Yarn of synthetic filament Wool of fine animal hair Woven fabrics of wool or fine animal hair Synthetic staple fibres Poland Romania Argentina South Korea Romania tonnes tonnes tonnes tonnes tonnes 1 888 4 655 16918 608 15 409 565 2 029 4 192 171 4 463 58 61 66 Carpets Elastic fabrics and trimmings Blankets, other than knitted or crocheted Romania Czechoslovakia Hong Kong Czechoslovakia tonnes tonnes tonnes 1 033 861 1 984 1 466 420 455 474 379 GROUP III B 10 67 Gloves, knitted or crocheted Clothing accessories South Korea Hong Kong Philippines Thailand South Korea Hungary Czechoslovakia 1 000 pairs tonnes 20 535 84 137 11 090 12 430 1 129 1 452 961 5 183 21 122 3 904 4913 176 424 339 67 a) 69 70 72 74 86 90 91 Of which : Bags for packing of goods Slips and petticoats Panty-hose and tights Swimwear Suits and ensembles Corsets Twine, cordage Tents Hungary Czechoslovakia Czechoslovakia South Korea Hong Kong Hong Kong South Korea Czechoslovakia Poland South Korea Hungary Czechoslovakia tonnes 1 000 pieces 1 000 pairs 1 000 pairs 1 000 pieces 1 000 pieces tonnes tonnes 1 122 580 1 059 6 239 15 604 1 011 5 334 2 289 3 493 610 599 2 600 350 179 399 2 456 6 051 341 1 873 1 375 1 391 222 141 837 21 . 12. 91 Official Journal of the European Communities No L 352/ 13 Category Description of goods Third countries Unit EEC limit 1991 Quota for Germany 97 99 100 110 Nets Textile fabrics coated with gum Textile fabrics impregnated Woven pneumatic mattresses South Korea Romania Hungary Hungary Czechoslovakia tonnes tonnes tonnes tonnes 995 906 6 040 4 722 3 103 201 239 1 674 1 316 964 111 Camping goods, woven South Korea Hungary tonnes 80 86 21 24 GROUP IV \\ 115 117 Flax or ramie yarn Woven fabrics of flax or ramie Poland Hungary Czechoslovakia Poland Romania tonnes tonnes 605 707 2 634 2 063 1 084 248 110 526 688 223 118 121 Toilet linen, table linen of flax or ramie Twine, cordage, of flax or ramie Czechoslovakia Poland Romania Poland tonnes tonnes 596 1 380 569 110 222 461 228 25 No L 352/14 Official Journal of the European Communities 21 . 12. 91 ANNEX B Quantitative limits amending those in Annex III to Regulation (EEC) No 2135/89 for the year 1991 (the descriptions of goods are shown in this table in an abbreviated form (')) Category Description of goods Third countries Unit EEC limit Quota forGermany 1 2 2 a) 3 3 a) 4 Cotton yarn Woven fabrics of cotton Of which : Other than unbleached or bleached Woven fabrics of synthetic fibres (discontinuous) Of which : Other than unbleached or bleached Shirts, undervests, T-shirts and the like, knitted or crocheted China China China China China China tonnes tonnes tonnes tonnes tonnes 1 000 pieces 3 577 26 033 3 362 5 082 621 41 168 1 653 6815 817 980 132 10 318 5 6 7 8 9 Jerseys Woven breeches Blouses Shirts, other than knitted or crocheted Bed linen, other than knitted or crocheted China China China China China 1 000 pieces 1 000 pieces , 1 000 pieces 1 000 pieces tonnes 11 283 16 530 7 656 11 006 4 372 3 609 8 680 1 538 5 124 1 472 10 12 13 18 19 Gloves, mittens and mitts Panty-hose and tights Men's or boys' underpants and briefs Men's or boys' singlets and other vests Handkerchiefs, other than knitted or crocheted China China China China China 1 000 pairs 1 000 pairs 1 000 pieces tonnes 1 000 pieces 50 365 16 770 3 898 81 665 10 650 4 125 16 002 1 044 27 540 20/39 21 22 23 . 24 Bed linen, other than knitted or crocheted Parkas, anoraks and windcheaters Yarn of staple or waste synthetic fibres Yarn of staple or waste artificial fibres Pyjamas, nightdresses, knitted or crocheted China China China China China tonnes 1 000 pieces tonnes tonnes 1 000 pieces 6 867 10 996 11 983 8 261 1 876 5 032 1 493 2 263 5 702 26 32 37 37 a) 67 73 Dresses of wool , of cotton Woven pile fabrics and chenille fabrics crocheted Woven fabrics of artificial staple fibres Of which : Other than unbleached or bleached Knitted or crocheted clothing accessories Tracksuits of knitted or crocheted fabric China China China China China China 1 000 pieces tonnes tonnes tonnes tonnes 1 000 pieces 3 718 3 295 9 897 2918 2 989 1 361 927 2812 788 1 168 984 76 83 Men's or boys' industrial or occupational clothing Overcoats, jackets China China 1 000 pieces tonnes 4 083 2 057 196 (') The complete description of the goods is shown in Annex I to Council Regulation (EEC) No 2135/89 (OJ No L 212, 22. 7. 1989, p. 1 ). 21 . 12. 91 Official Journal of the European Communities No L 352/ 15 ANNEX C Quantitative limits amending those of Annexes II and III to Regulation (EEC) No 1925/90 for the year 1991 (The descriptions of goods are shown in this table in an abbreviated form (')) Category Description of goods Third countries Unit EEC limit 1991 Quota forGermany QUANTITATIVE LIMITS 1 1 2 2a) 3 4 5 6 7 8 20 21 Cotton yarn Woven fabrics of cotton Of which : Other than unbleached or bleached Woven fabrics of synthetic fibres (discontinuous) Shirts, undervests, T-shirts and the like, knitted or crocheted Jerseys Woven breeches Blouses Shirts, other than knitted or crocheted Bed linen, other than knitted or crocheted Parkas, anoraks, windcheaters USSR USSR USSR USSR USSR USSR USSR USSR USSR USSR USSR tonnes tonnes tonnes tonnes 1 000 pieces 1 000 pieces 1 000 pieces ]. 000 pieces 1 000 pieces tonnes I 000 pieces 4818 12 894 3 023 1 880 3 061 2 496 2 344 1 181 2 764 2 067 1 334 627 3 057 762 496 832 658 625 320 737 562 401 9 12 13 15 16 22 23 24 26/27 29 CONSULTATION LEVELS Woven terry fabrics and toilet linen Socks Men's or boys' underpants and briefs, knitted or crocheted Women's or girls' woven overcoats Suits and ensembles Yarn of staple or waste synthetic fibres Yarn of staple or waste synthetic fibres Pyjamas, nightdresses, knitted or crocheted Dresses, skirts, divided skirts Suits and ensembles, other than knitted or crocheted USSR USSR USSR USSR USSR USSR USSR USSR USSR USSR tonnes 1 000 pairs I 000 pieces 1 000 pieces I 000 pieces tonnes tonnes 1 000 pieces 1 000 pieces 1 000 pieces 2 528 7 482 7 481 1 046 828 2 089 1 555 1 899 1 963 531 828 2 267 2 266 301 232 599 437 558 622 159 39 73 83 33 36 37 50 67 74 Table linen, other than knitted or crocheted Track suits Other garments, knitted or crocheted Woven fabrics of synthetic filament yarn Woven fabrics of continuous artificial fibres Woven fabrics of artificial staple fibres Woven fabrics of wool Clothing accessories Suits and ensembles USSR USSR USSR USSR USSR USSR USSR USSR USSR tonnes 1 000 pieces tonnes tonnes tonnes tonnes tonnes tonnes 1 000 pieces 919 840 565 2 027 1 451 1 987 474 950 1 063 249 244 156 613 543 737 138 280 318 90 115 117 118 Twine, cordage Flax or ramie yarn Woven fabrics of flax or ramie Toilet linen, table linen of flax or ramie USSR USSR USSR USSR tonnes tonnes tonnes tonnes 1 466 562 1 223 810 423 153 180 310 (') The complete description of the goods is shown m Annex I to Council Regulation (EEC) No 1925/90 (OJ No L 177, 10. 7 . 1990, p. 1 ).